Citation Nr: 1828635	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-25 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to October 1966. He died in January 2011, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Honolulu, Hawaii currently has jurisdiction over the appellant's claim.

In July 2015, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file. 

The Board's December 2015 decision denied the claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  
The remaining claim of entitlement to service connection for the cause of 
the Veteran's death was remanded for a VA medical opinion.  That opinion was obtained thereafter, and the case returned to the Board.   

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant's representative's July 2017 Informal Hearing Presentation (IHP) raises a new theory of recovery, that being whether as regarding tobacco usage, 
his service-connected posttraumatic stress disorder (PTSD) with history of smoking history caused the final chronic obstructive respiratory disorder.   

The primary question is whether smoking is attributable to PTSD.  Generally that is a heightened standard to meet.  By law, compensation benefits for a tobacco use or related disorder are precluded.  38 U.S.C.A. § 1103 (2012); 38 C.F.R. § 3.300(a) (2017).  However, there is an exception.  Service connection is available for substance abuse where "clear medical evidence" proves that alcohol or drug abuse developed secondary to a service-connected disability.  See Allen v. Principi, 
237 F.3d 1368, 1381 (Fed. Cir. 2001).  
 
Given the foregoing argument made, the Board will request a supplemental opinion on that question from the May 2016 VA examiner who already addressed other issues of causation.  The examiner should address secondary service connection  
as the basis for recovery, keeping in the forefront the heightened standard applicable whereas the impact of tobacco usage is the central allegation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the claims folder to the  
VA examiner who provided the May 2016 medical opinion, and request a supplemental opinion.   
The examiner is again requested to determine whether  
it is at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death is etiologically related to service, this time taking into account the following:   Whether it is shown by 
"clear medical evidence" that the Veteran's history of smoking developed secondary to his service-connected PTSD.  Provided the answer to this preliminary question is in the affirmative, the examiner should then confirm whether smoking caused or contributed substantially or materially to the Veteran's death from respiratory ailments.

If the May 2016 examiner is not available, or is no longer employed by VA, provide the file to a similar situated examiner for review and opinion that addresses the inquiries set forth above.

2. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought 
on appeal is not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




